Citation Nr: 0030066	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1957 to April 1959 
and from September 1962 to December 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO rating decision that denied an increased 
evaluation for degenerative arthritis of the left knee (rated 
at 10 percent).  In September 1999, the Board remanded the 
case to the RO for additional development.  In May 2000 the 
RO granted a separate 10 percent rating for ligamentous 
laxity of the left knee, and continued the existing 10 
percent rating for degenerative arthritis of that joint.  



FINDING OF FACT

The left knee degenerative arthritis is manifested primarily 
by X-rays findings of degenerative changes, pain, and 
limitation of motion that produce no more than slight 
functional impairment; limitation of flexion to 30 degrees or 
less, dislocation of the semilunar cartilage, limitation of 
extension to 15 degrees or more, or other symptoms that 
produce more than slight functional impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee or for another 
compensable evaluation for the left knee condition are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71, 
Plate II, 4.71a, Codes 5258, 5260, 5261 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

A February 1983 RO rating decision granted service connection 
for degenerative arthritis of the left knee.  A zero percent 
rating for this disorder was assigned under diagnostic code 
5003, effective from January 1982.

A May 1989 RO rating decision increased the evaluation for 
the degenerative arthritis of the left knee from zero to 
10 percent under diagnostic codes 5003-5257, effective from 
October 1988.  The 10 percent rating for the left knee 
disorder has remained unchanged since then.

VA and private medical reports, including medical documents 
received from the SSA (Social Security Administration) in 
1998 show that the veteran was treated and evaluated for 
various conditions in the 1990's.  The more salient medical 
reports with regard to his claim for an increased evaluation 
for the left knee disorder are discussed in the following 
paragraphs.

A VA report of the veteran's outpatient treatment in May 1993 
notes that he had intermittent complaints of left knee pain.  
It was noted that the veteran treated the pain with 
medication.  There was no effusion of the left knee, and the 
knee was stable.

A VA report of the veteran's treatment in July 1995 notes a 
history of left knee pain.  There was no swelling, laxity, 
instability or tenderness of the left knee.  

VA X-rays of the veteran's left knee were taken in July 1995.  
The impressions were no acute fracture and degenerative 
changes in the lateral compartment.

The veteran underwent a VA medical examination in October 
1995.  He had full range of motion of the left knee with some 
discomfort on extreme flexion.  There was no gross deformity 
of the left knee.  There was no evidence of swelling and the 
veteran could squat down.  The assessment was degenerative 
joint disease of the left knee, post traumatic.

The veteran testified at a hearing in December 1996.  His 
testimony was to the effect that he could not squat on the 
left knee and that this knee was occasionally weak.

In March 2000, the veteran underwent a VA medical 
examination.  He complained of constant aching left knee pain 
that worsened with activity.  Range of motion of the left 
knee was from zero to 115 degrees with discomfort at the end 
of flexion.  There was tenderness to vertical compression and 
tenderness to palpation of the undersurface of the left 
kneecap, especially medially.  Anterior drawer sign was 
absent on the left leg and Lachman's maneuver was absent on 
this leg.  The was no posterior drawer on the left leg.  The 
diagnosis was degenerative arthritis of the left knee with 
tenderness to palpation, mild ligamentous laxity, and 
reduction in joint motion.  The examiner noted that the 
veteran's history, if accurate, was compatible with pain that 
could significantly limit functional ability during flare-ups 
or during repeated use over a period of time.  It was likely 
that increased swelling and a larger effusion of the left 
knee could cause at least a mild loss of additional degrees 
of motion.  Substantial reduction in range of motion was not 
expected.  It was noted that the veteran did appear to be in 
pain and there were displays of pain in the left knee when he 
walked, and when he disrobed.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence, including X-rays of the veteran's left knee, 
shows that he has degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.


Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The veteran's testimony is to the effect that he has 
occasional weakness of the left knee and the report of his VA 
medical examination indicates that he has more impairment of 
the left knee during periods of flare-ups or extensive use.  
The veteran testified to the effect that he could not squat 
on the left knee, but at the time of the VA medical 
examination in October 1995 he could squat.

The evidence indicates that the veteran's left knee 
degenerative arthritis is manifested primarily by pain, 
limitation of motion, and mild ligamentous laxity.  The 
ligamentous laxity has been separately rated as 10 percent 
disabling under Diagnostic Code 5257 in a rating decision of 
March 2000.  The medical evidence does not indicate the 
presence of dislocation of the semilunar cartilage or 
compensable limitation of motion of the left knee to warrant 
the assignment of compensable ratings for the left knee under 
diagnostic codes 5258, 5260 or 5261.  The evidence does show 
that the veteran has noncompensable limitation of flexion of 
the left knee.  This noncompensable limitation of flexion, 
when considered with the additional impairment during periods 
of flare-ups, warrants the assignment of a 10 percent rating 
for the left knee disorder under diagnostic code 5003-5260 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as required by the holding of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), because 
the examiner who conducted the March 2000 VA examination 
noted that the left knee impairment could be significant 
during periods of flare-ups.  Otherwise, range of motion is 
nearly full and there is pain at the extreme of flexion.  
Symptoms that produce more than slight functional impairment 
of the left knee warranting the assignment of a rating in 
excess of 10 percent for the left knee degenerative arthritis 
under diagnostic codes 5003-5260 are not found.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
evaluation for the degenerative arthritis of the left knee.  
Hence, the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for degenerative arthritis of the 
left knee is denied.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 

